THORNTON, J.,
dissenting.
After reviewing this record, it is my conclusion that the referee was correct in concluding that there is sufficient evidence to establish a compensable claim for an occupational disease - traumatic bursitis - to claimant’s right shoulder.
Mr. Needham, claimant’s foreman, readily recalled claimant’s complaints of muscle soreness and her asking to switch to an easier job, although he did not recall any complaint about a shoulder injury. He testified further that claimant’s particular job was hard, strenuous physical work; that muscle soreness was a frequent complaint of other new employees when they first began work of this same type.
There is no evidence that claimant had suffered any shoulder problems before her employment pulling 2 x 4’s from the green chain. Likewise there is no evidence of any off-the-job injury to the shoulder. The report of Dr. Woolpert, an orthopedic physician, who was claimant’s treating physician, his diagnosis of traumatic bursitis and his subsequent treatment of the condition with injections of xylocaine and Celestone plus heat therapy and exercise persuades me that claimant is actually suffering from a compensable occupational disease. Christenson v. SAIF, 27 Or App 595, 557 P2d 48 (1976). I would remand with instructions to accept the claim as a compensable occupational disease claim.